Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Modular Ultrasonic consumption meter having a transducer housing with internal and external transducer housing elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bottner et al. (2019/0195671) in view of Straub et al. (7,557,490) (hereinafter Bottner or Straub).
Regarding claim 1, Bottner teaches a consumption meter (200) arranged to measure a flow rate of a fluid, the consumption meter comprising a tube (210) comprising a through-going opening for passage of the fluid between an inlet (211) and an outlet (212) and two transducer holes (216,217) in a wall of the tube; a meter housing (250, 230 (231), 240 (241)) arranged at the tube, comprising two transducer housings (230, 240) and a main housing (250); first and second ultrasonic transducers (290, 291) arranged in the transducer housings for transmitting and receiving ultrasonic signals propagating through the fluid; and a control circuit (266, para 0111) arranged in the meter housing for operating the first and second ultrasonic transducers, and being arranged to generate a signal according to the flow rate of the fluid and wherein the main housing is arranged to engage with the transducer housing to constitute a closed meter housing (Fig. 2).  Bottner does not explicitly teach the transducer housing comprises an internal transducer housing element arranged at an inner surface of the tube and an external transducer housing element arranged at an outer surface of the tube, and wherein the internal transducer housing element and/or the external transducer housing element are arranged to extend through the transducer hole in the wall of the tube and to engage, such that the transducer housing is fixated to the tube. Straub teaches the transducer housing (210) comprises an internal transducer housing element (302) arranged at an inner surface of the tube and an external transducer housing element (304) arranged at an outer surface of the tube, and wherein the internal transducer housing element and/or the external transducer housing element are arranged to extend through the transducer hole (Fig. 1) in the wall of the tube and to engage, such that the transducer housing is fixated to the tube. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the transducer housing in two parts as taught by Straub for the transducer housing of Bottner since it is known in the art that a single piece housing can be formed in two separate housing structures as it is nothing more than an obvious matter of design choice and furthermore, making it in two separate parts, it would be convenient to dispose of one piece in case it is damaged.
Regarding claim 2, Bottner teaches the meter housing being a water tight and/or sealed enclosure (para 0121, 0139).
Regarding claims 3 and 4, while Bottner does not explicitly teach the tube is a welded tube or a seamless tube or the tube being provided as a tube section provided with flange- elements in opposite ends, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form a seamless or welded tube with flanges as it would be manufacturable cost effectively and with time savings.
Regarding claim 5, Bottner teaches the tube having a substantially cylindrical shape and a substantially smooth inner surface and outer surface (para 0097).
Regarding claim 7, Bottner in view of Straub teach the main housing being arranged to engage with the external transducer housing element (Fig. 2).
Regarding claim 8, Bottner in view of Straub inherently teach the meter housing being sealed by sealing means between the internal transducer housing element and the external transducer housing element and between the external transducer housing element and the main housing in order to prevent leakage.
Regarding claim 9, Bottner teaches the transducer housing or the main housing comprising a union nut (258) arranged for engaging the transducer housing and the main housing.
Regarding claim 10, Bottner teaches the meter housing is sealed by sealing means (256, 257) between the internal transducer housing element and the main housing (Fig. 2).
Regarding claim 11, Bottner teaches sealing means being provided between the internal transducer housing element and the inner surface of the tube (Fig. 2).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bottner in view of Straub as applied to claim 1 above, and further in view of Ueberschlag et al. (2013/0192386) (hereinafter Ueberschlag).
Regarding claim 12, Bottner in view of Straub teach the ultrasonic transducer being mounted on an inner surface of the internal transducer housing element (Fig. 2). Bottner does not explicitly teach the transducer housing further comprising a transducer interfacing element arranged to apply a force to the ultrasonic transducer to improve contact between the ultrasonic transducer and the inner surface of the internal transducer housing, Ueberschlag teaches the transducer housing further comprising a transducer interfacing element (15, 16) arranged to apply a force to the ultrasonic transducer to improve contact between the ultrasonic transducer and the inner surface of the internal transducer housing (Fig. 2, 5). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an interfacing element as taught by Ueberschlag in the device of Bottner in view of Straub since it is within the scope of a skilled individual to provide an interface between the transducer and the transducer housing since such an arrangement would provide a clamping feature to efficiently attach the transducer to the housing surface and also provide acoustic decoupling between the first and second housing parts.
Regarding claim 13, Ueberschlag teaches the transducer interfacing element comprising a resilient element (15, para 0022) and transducer contacts (10) arranged to create electrical connection to the ultrasonic transducer.
Regarding claim 14, Bottner in view of Straub and further in view of Ueberschlag teach the main housing applying a force to the transducer interfacing element and the control circuit automatically connects to the transducer contacts when the main housing is mounted on the transducer housing (Fig. 2).
Regarding claim 15, Bottner teaches a sleeve (measurement tube 215) is arranged inside the tube (210).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts made available fail to teach or fairly suggest a consumption meter comprising a levelling plate between an outer surface of the tube and the external transducer housing element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wiest et al. (2017/0314977) teach a flow meter tube formed either seamlessly or by welding and further including flanges at the inlet and outlet ends to form connections with the pipelines. Undi et al. (2020/0116611) teach seamless or welded tube formed for the flow tube. Ueberschlag et al. (10,199,028) teach interfacing elements between the transducer element and the housing surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/5/2022